 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-25065-CIV-MORENO

Djino Fenelus,

Plaintiff,

VS.

Military Personnel/Law Enforcement in and
out of Miami-Dade County,

Defendant.
/

ORDER DISMISSING CASE AND DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon a sua sponte examination of the record. For
the reasons below, this case is DISMISSED. Further, all pending motions are DENIED as MOOT.

Under 28 U.S.C. § 1915(e)(2)(B)(i), a court “shall dismiss the [in forma pauperis action]
at any time if the court determines that ... the action. . . is frivolous or malicious.” According to
the United States Supreme Court, a complaint is frivolous “where it lacks an arguable basis in law
or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989) (discussing dismissals under former
section 1915(d), which contained the same language as current section 1915(e)(2)(B){i)). A court
may dismiss claims under section 1915(e)(2)(B)(i) where the claims rest on an indisputably
meritless legal theory or are comprised of factual contentions that are clearly baseless. Jd. at 327.

In Neitzke, the Supreme Court provided several examples of frivolous or malicious claims.
Where the defendant is clearly immune from suit, or where the plaintiff alleges infringement of a
legal interest which obviously does not exist, then the claim is founded on an indisputably meritless

legal theory. /d. at 327. Claims detailing fantastic or delusional scenarios fit into the factually

 
 

baseless category. Jd. at 327-28. Finally, the Court noted that a pro se plaintiff must be given
greater leeway in pleading his complaint. Haines v. Kerner, 404 U.S. 519, 520 (1972).

Mindful of these principles, the Court proceeds to evaluate Plaintiff's in forma pauperis
complaint. The complaint does not state a federal cause of action and fails to comply with pleading
requirements under the Federal Rules of Civil Procedure. In fact, the complaint is nearly
indecipherable, and the attached emails written by the Plaintiff, which purportedly support the
cause of action (if one is alleged), appear to detail fantastic and delusional scenarios. Accordingly,
as the complaint does not contain “an arguable basis in law or in fact,” Plaintiff's complaint is
frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). Neitzke, 490 US. at 327.

After reviewing the entire complaint, the Court concludes that the claims are indisputably
meritless. Accordingly, it is

ADJUDGED that this case is DISMISSED, and all pending motions are DENIED as
MOOT. This case is CLOSED.

®
DONE AND ORDERED in Chambers at Miami, Florida, this D 0 of December 2019.

 

FEDERICO A. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Djino Fenelus

1160 NE 140TH ST
Miami, FL 33161
PRO SE
